              Case 2:19-cv-01281-BJR Document 132 Filed 10/08/20 Page 1 of 3




 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
      JACKSON, et al.                                       Case No.: 19-cv-01281-BJR
 9                                   Plaintiffs,

10           v.                                             ORDER DENYING MOTION FOR
                                                            RECONSIDERATION
11    THE ALIERA COMPANIES, INC., et al.

12                                   Defendants.

13

14                                       I.        INTRODUCTION

15          Plaintiffs Gerald Jackson, Roslyn Jackson, Dean Mellom, Jon Perrin, and Julie Perrin

16   (“Plaintiffs”) bring this putative class action suit against Defendants Aliera Companies, Inc., its

17   now-defunct subsidiary Aliera Healthcare, Inc. (collectively “Aliera”), and Trinity HealthShare,

18   Inc. (“Trinity”). Plaintiffs allege that Defendants sold them unauthorized health insurance plans

19   in violation of Washington law and engaged in unfair and deceptive practices in violation of the

20   Washington Consumer Protection Act, RCW 19.86.010 et seq.

21          Currently before the Court is Jon and Julie Perrin’s (“the Perrins”) motion for

22   reconsideration of this Court’s August 18, 2020 decision ordering them to arbitrate their claims

23   and staying the proceedings as to their claims. Dkt. No. 105 (Order); Dkt. No. 110 (Motion).



                                                      1
               Case 2:19-cv-01281-BJR Document 132 Filed 10/08/20 Page 2 of 3




 1   Having reviewed the motion, the opposition thereto, the record of the case, and the relevant legal

 2   authority, the Court denies the motion. The reasoning for the Court’s decision follows.

 3                                          II.    DISCUSSION

 4            Motions for reconsideration are governed by Local Rule CR 7(h):

 5            Motions for reconsideration are disfavored. The court will ordinarily deny such
              motions in the absence of a showing of manifest error in the prior ruling or a
 6            showing of new facts or legal authority which could not have been brought to its
              attention earlier with reasonable diligence.
 7
     Local Rule CR 7(h)(1). Reconsideration is an “extraordinary remedy, to be used sparingly in the
 8
     interests of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of
 9
     Bishop, 229 F.3d 877, 890 (9th Cir. 2000). “[A] motion for reconsideration should not be
10
     granted, absent highly unusual circumstances, unless the district court is presented with newly
11
     discovered evidence, committed clear error, or if there is an intervening change in the controlling
12
     law.” Marlyn Natraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir.
13
     2009) (quoting 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)
14
     (alteration in original). “Mere disagreement with a previous order is an insufficient basis for
15
     reconsideration.” Haw. Stevedores, Inc. v. HT & T Co., 363 F. Supp. 2d 1253, 1269 (D. Haw.
16
     2005).
17
              The Perrins have not met their heavy burden. They raise no newly issued legal authority
18
     or newly developed factual evidence. They simply reargue issues that were thoroughly briefed
19
     and considered by the Court when it granted the Defendants’ motion to compel arbitration.
20
     While the Perrins believe this Court erred in reaching its decision, they have not established
21
     manifest error. Disagreement with the Court’s conclusion is not a sufficient basis upon which to
22
     grant a motion for reconsideration. Haw. Stevedores, 363 F. Supp. 2d at 1269. Thus, the motion
23
     for reconsideration must be denied.

                                                       2
              Case 2:19-cv-01281-BJR Document 132 Filed 10/08/20 Page 3 of 3




 1                                      III.      CONCLUSION

 2          For the foregoing reasons, the Court HEREBY DENIES the Perrins’ motion for

 3   reconsideration (Dkt. No. 110).

 4          Dated this 8th day of October 2020.

 5

 6
                                                        A
                                                        Barbara Jacobs Rothstein
                                                        U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


                                                    3
